16 S.W.3d 227 (2000)
341 Ark. 281
Roy Don TESTER
v.
STATE of Arkansas.
No. CR 00-409.
Supreme Court of Arkansas.
May 10, 2000.
James Dunham, Russellville, for appellant.
No response.
PER CURIAM.
James Dunham, a state-salaried, part-time public defender for the Fifth Judicial District, was appointed by the trial court to represent appellant Roy Don Tester, an indigent defendant, in this criminal case. Following a jury trial that concluded on September 2, 1999, Tester was convicted of first-degree murder and capital murder and sentenced to two terms of life imprisonment in the Arkansas Department of Correction. A notice of appeal from the judgment of conviction was timely filed and the record has been lodged with our clerk.
Mr. Dunham now asks this court to relieve him as counsel for Tester and to appoint new counsel for Tester in this criminal appeal. In support of his motion to be relieved, Mr. Dunham asserts that he will not be compensated by the Arkansas Public Defender Commission for work performed in the appeal of this matter. He further asserts that he is ineligible for compensation by this court pursuant to our recent opinion in Rushing v. State, 340 Ark. 84, 8 S.W.3d 489 (2000). Under these circumstances, we grant Mr. Dunham's motion to be relieved for good cause shown. Mr. Mark M. Henry will be substituted as attorney for appellant Roy Don Tester in this matter.